Citation Nr: 0913691	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

The Appellant, S.T., D.T., S.H. and G.H.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1943 to February 1946.  He died in October 
2005.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant testified before the 
undersigned Acting Veterans Law Judge at the RO in November 
2008 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant seeks entitlement to VA benefits based on the 
Veteran's death, which she contends was related to his 
military service.  Specifically, she contends that the 
Veteran's service-connected bilateral knee disabilities 
caused him to become immobile, which in turn led to 
development of his fatal pneumonia.  The Board observes that 
at the time of his death, the Veteran was service-connected 
for bilateral pes planus, rated as 30 percent disabling, and 
osteoarthritis of the left and right knee, rated as 60 
percent and 30 percent disabling respectively. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

The veteran died in October 2005 at the age of 85.  A 
Certificate of Death was issued in October 2005 which listed 
the Veteran's immediate cause of death as Parkinson's 
disease.  No underlying or contributory conditions were 
noted.  In February 2006, an amended Certificate of Death was 
submitted which lists the cause of death as "bilateral 
pneumonia due to cerebrovascular disease due to Parkinson's 
disease."  

A January 2006 statement from L.C., M.D., the physician who 
signed the Veteran's death certificates, indicates that the 
Veteran was hospitalized for pneumonia at Deaconess Hospital 
in September 2005, one month prior to his death.  The Board 
believes that all of the records pertaining to the Veteran's 
hospitalization should be obtained, as such records may 
document any effect that the Veteran's service-connected knee 
disabilities may have had in contributing to his death.

Also of record is a November 2008 opinion of Dr. L.C. 
indicating the Veteran's service-connected knee disability 
caused immobility which "considerably increased his risk for 
developing pneumonia."  As the record contains evidence in 
the form of the suggestion that the service-connected knee 
disabilities may have led to the Veteran's fatal pneumonia, 
the Board finds that a medical opinion is necessary to make a 
decision on the claim.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain her 
consent to obtain any medical records 
relating to the Veteran's September 2005 
admission to Deaconess Hospital.  Any such 
records so obtained should be associated 
with the VA claims folder.
2.  The claims folder should then be 
referred to a physician, who should render 
an opinion as to whether it is as likely 
as not that the Veteran's service-
connected knee disabilities led to his 
immobility, and if so whether such 
immobility caused or contributed to the 
bilateral pneumonia referenced in the 
Veteran's death certificate.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, review the 
record and re-adjudicate the appellant's 
claim.  If the decision remains 
unfavorable to the appellant, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
appellant and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




